      Case 2:20-cv-02679-GGG-KWR Document 15 Filed 12/14/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

PRINCESS DENNAR, M.D.                               *   CIVIL ACTION

VERSUS                                              *   NO. 2:20-cv-2679

THE ADMINISTRATORS OF THE                           *   JUDGE GREG GERARD GUIDRY
TULANE EDUCATIONAL FUND
                                                    *   MAGISTRATE JUDGE KAREN WELLS
                                                        ROBY

                   FIRST SUPPLEMENTAL AND AMENDED COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes plaintiff, Princess Dennar, M.D.

(“Dr. Dennar”), who supplements and amends her original Complaint filed herein on October 1,

2020 (Rec. Doc. 1), all as set forth hereinbelow:

                                                 I.

        The entirety of each paragraph, allegation, cause of action, and/or prayer of the original

Complaint filed herein are restated in their entirety and the Complaint is supplemented and/or

amended solely and exclusively by the addition of the additional paragraphs set forth herein. To the

extent any of these additional paragraphs conflict with or alter the content of any previously pled

allegation or representation, this amendment replaces any such previously stated allegation or

representation.

                                                II.

        By adding Paragraph 196 to read as follows:

                                               196.

                         Dr. Dennar filed an EEOC complaint bearing EEOC Charge
                  No. 461-2019-00221. On August 11, 2020, Right to Sue Letter was


00575561.WPD;1
      Case 2:20-cv-02679-GGG-KWR Document 15 Filed 12/14/20 Page 2 of 4




                 received with respect to that complaint, and the original Complaint
                 was filed within the delays set forth in the Right to Sue Letter.

                                                  III.

        By adding Paragraph 197 to read as follows:

                                                  197.

                        At the time suit was filed, Dr. Dennar had a second EEOC
                 complaint pending bearing EEOC Charge No. 461-2020-01632 for
                 which a separate Right to Sue Letter had not been received.

                                                  IV.

        By adding Paragraph 198 to read as follows:

                         Several of the allegations in the original Complaint relate to
                 allegations made in EEOC Charge No. 461-2020-01632.

                                                   V.

        By adding Paragraph 199 to read as follows:

                                                  199.

                        Subsequent to filing the Complaint, Dr. Dennar asked for and
                 received on November 18, 2020, a Right to Sue Letter with respect to
                 EEOC Charge No. 461-2020-01632.

                                                  VI.

        By adding Paragraph 200 to read as follows:

                                                  200.

                         To the extent any allegations in the original Complaint related
                 to or referenced events set forth in EEOC claim, Charge No. 461-
                 2020-01632, the Right to Sue Letter related thereto fully authorized
                 and ripened each and all of those allegations, assertions, and claims.




00575561.WPD;1                                    -2-
      Case 2:20-cv-02679-GGG-KWR Document 15 Filed 12/14/20 Page 3 of 4




                                                  VII.

        By adding Paragraph 201 to read as follows:

                                                  201.

                        This Supplemental and Amended Complaint is filed within 90
                 days of the November 18, 2020, Right to Sue Letter.

                                                  VIII.

        By adding Paragraph 202 to read as follows:

                                                  202.

                         All causes of action set forth in the original Complaint are
                 restated in their entirety and the prayer and request for trial by jury,
                 along with all relief requested in the prayer, as likewise restated in
                 their entirety and incorporated by reference herein.

                                                  VIII.

        The sole purpose of this Supplemental and Amended Complaint is to bring to the Court and

the parties’ attention the issuance of a second Right to Sue Letter which, to the extent any allegations

were to be argued as not having ripened due to the absence of a Right to Sue Letter or to otherwise

not be properly before the Court in the absence of a Right to Sue Letter, the Right to Sue Letter in

Charge No. 461-2020-01632, attached hereto as Exhibit “A,” makes all allegations in the original

Complaint as incorporated herein ripe and appropriate for consideration by this Court.

        WHEREFORE, Plaintiff, Dr. Princess Dennar, prays that this First Supplemental and

Amended Complaint be served and that after defendant answers and all proceedings are had herein,

there be judgment in favor of plaintiff, Princess Dennar, and against defendant, The Administrators

of the Tulane Educational Fund, such that plaintiff receives an award of the following, to be

determined at trial or as otherwise appropriate:




00575561.WPD;1                                     -3-
      Case 2:20-cv-02679-GGG-KWR Document 15 Filed 12/14/20 Page 4 of 4




        a.       An award of back pay, front pay, punitive damages, emotional distress based

                 damages, lost benefits, and other damages Dr. Dennar suffered to be determined at

                 trial under Title VII , and as a result of the abuse of rights;

        b.       An award of prejudgment and post-judgment interest;

        c.       An award of costs and expenses of this action together with reasonable attorney’s

                 fees and expert fees; and

        d.       Such other relief as this Court deems just and proper.


                                                 Respectfully submitted,

                                                 LOWE, STEIN, HOFFMAN, ALLWEISS
                                                  & HAUVER, L.L.P.

                                                 /s/ Michael R. Allweiss
                                                 MICHAEL R. ALLWEISS (#2425)
                                                 MELANIE C. LOCKETT (#30601)
                                                 ABIGAIL F. GERRITY (#35777)
                                                 701 Poydras Street, Suite 3600
                                                 New Orleans, Louisiana 70139
                                                 Telephone: (504) 581-2450
                                                 Facsimile:    (504) 581-2461
                                                 Attorneys for Princess Dennar, M.D.



                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading has been served on all counsel of record
to this proceeding accepting service electronically via the CM/ECF or by hand delivery, fax, Federal
Express, or U.S. Mail, postage prepaid and properly addressed to those who are not, on this 11th day
of December, 2020.

                                                 /s/ Michael R. Allweiss



00575561.WPD;1                                      -4-
